Citation Nr: 1223421	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-32 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to an increased rating in excess of 10 percent for lumbosacral strain.

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1998 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Pursuant to his request, the Veteran was scheduled for a video hearing at the RO in May 2012; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

The issue of individual unemployability due to service connected disabilities (TDIU) has been raised by the record based on a statement in a December 2011 VA examination report. The Veteran reported that he has been having difficulty obtaining and maintaining employment due to his service-connected back, feet, and service-connected psychiatric issues. A TDIU claim is part of an increased rating claim when such a claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). Further, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. Thus, the Board will accept jurisdiction over the TDIU claim as part and parcel of the appealed claim for an increased rating for lumbosacral strain. Id.

The Veteran phoned the RO in October 2011 claiming that he experienced foot problems secondary to his service-connected lumbosacral strain. As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an increased rating for lumbosacral strain must be remanded for readjudication to obtain a new VA examination, additional relevant records of treatment, and for development and readjudication of the raised claim for a TDIU, which is part and parcel of his increased rating claim.

As noted above, part and parcel of the Veteran's current appeal is a claim for a TDIU. The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

The Veteran must be provided notice with respect to his claim for a TDIU in accordance with the VCAA. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c).

The most recent VA treatment records in the claims file are dated April 2009. In adjudicating the Veteran's claims for an increased rating for lumbosacral strain and for a TDIU, the RO/AMC must obtain all relevant records of VA treatment from April 2009 forward. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In December 2011, the Veteran underwent a VA spine examination. However, the examiner reported the Veteran's claim file was not available for review and that he did not have any documentation that the Veteran has been seen for his back. A new VA examination must be scheduled that includes review of the claims file and any newly received medical records. 38 C.F.R. § 4.2 (examination reports-corrective action).

In addition, the Veteran must be provided an examination and opinion as to whether he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. See 38 U.S.C.A. § 5103A(d) (VA examinations); 38 C.F.R. § 4.16 (TDIU).

In the December 2011 VA examination report, the examiner reported that the Veteran has been "living off his disability and his family has been helping him financially." The RO/AMC must seek to determine whether the Veteran receives Social Security Administration (SSA) disability benefits. If so, VA has a duty to obtain potentially relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter for the issue of entitlement to a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent. The Veteran must be apprised of what the evidence must show to support a claim for a TDIU, and the division of responsibility between him and VA in obtaining such evidence. The Veteran must also be provided an explanation as to the type of evidence that is needed to establish both a disability rating and an effective date, per Dingess.

2. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for spine disability from February 2007 to the present.

* The records sought must include all potentially relevant records of VA treatment from April 2009 forward.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Determine whether the Veteran is receiving SSA (Social Security Administration) disability benefits. If so, obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

4. Once all available relevant medical records have been received, associate these records with the claims folder and arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is 1) to determine the current severity of the Veteran's service-connected lumbosacral strain, and 2) to determine whether the Veteran is precluded from securing and following a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand must be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* The VA examiner must review reports of any subsequently received records of private medical examination.

* The examiner will be advised of each of the Veteran's service-connected disabilities, which are, at the time of this Board remand, (1) lumbosacral strain, (2) anxiety disorder, (3) tinnitus, and (4) maxillary sinus pneumatization.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The results of any additional examinations must be associated with the claims folder.

* The examiner must report the complete range of motion for the thoracolumbar spine. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

* The examiner must provide findings as to whether there is muscle spasm in the area of the thoracolumbar spine.

* The examiner must provide findings as to whether there is guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

* The examiner must provide findings as to the impact of the Veteran's disability of the thoracolumbar spine on his social and occupational functioning and his ordinary activities of daily living.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

* The examiner must take an occupational history and educational history from the Veteran.


* The examiner must conduct any examination of the Veteran as needed to determine whether the Veteran is unemployable by reason of his service-connected disabilities.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* For the time period since the veteran maintained gainful employment forward, the examiner must provide an opinion as to whether the veteran has been unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities.

* If the examiner finds that the Veteran is unable to secure and follow a substantially gainful occupation, consistent with his education and occupational experience, by reason of his service-connected disabilities, he or she must indicate the time frame during which the Veteran became unable to do so. Additionally, the examiner is to specifically address in his or her conclusion the severity of the service-connected lumbosacral strain.

* The examiner must provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  Readjudicate the issue on appeal. 

* Readjudication must include consideration of the Veteran's claim for a TDIU.

* Readjudication must include consideration of the issue of a rating in excess of 10 percent for lumbosacral strain.

* If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



